McCLOSKEY, Senior Judge,
Dissenting.
I respectfully dissent. I disagree with the majority’s conclusion that the decision *895of the Administrative Law Judge (ALJ), finding that Eric W. Denton (Denton) was convicted of a misdemeanor of the second degree (M 2), is supported by substantial evidence.
At the hearing before the ALJ, the parties introduced into the evidence the following:
1) Certified copy of Denton’s guilty plea colloquy. (R.R. at 66a 71a).
2) Certified copy of Denton’s Bill of Information showing he pled guilty to theft by deception involving the amount of $175.00. (R.R. at 72a).
3) Certified copy of Denton’s Bill of Information showing that the charge of theft by receiving stolen property was nol prossed. (R.R. at 73a).
4) Certified copy of Denton’s sentencing sheet showing that he was released on probation for a period of three years. (R.R. at 83a-84a).
5) A computer printout of the docket from the Montgomery County Court of Common Pleas (trial court) showing the grading of the offense as “M-1.” (R.R. at 78a).
6) Denton’s fingerprint card. (R.R. at 81a-82a).
I believe that the docket entry from the trial court is alone sufficient evidence to support the finding that Denton was convicted of a misdemeanor of the first degree (M-l), a disqualifying conviction. Based on this document, I would have concluded that the ALJ’s decision was in error.
The effect of the majority opinion in this case is to allow an ALJ to rectify an alleged problem with a trial court record. Undoubtedly, the ALJ does not have such unbridled power. In my opinion, the proper procedure would have been for Denton, via a petition to the trial court, to seek to have his records corrected.1 Had the trial court taken such action, the ALJ would have had every right to make the decision he did.
Allowing an ALJ to alter a trial court document sets dangerous precedent and, accordingly, I would have reversed the order of the ALJ.

. Furthermore, I note that Denton could have pursued other avenues to restore his right to possess a firearm, i.e., petition the trial court to expunge his criminal record pursuant to 18 Pa.C.S. § 9122, petition the trial court for relief from firearms disability pursuant to 18 Pa.C.S. § 6105(d), or petition the Treasury Secretary for relief from firearms disability pursuant to Section 925(c) of the Federal Gun Control Act of 1968, 18 U.S.C. § 925(c).